741 N.W.2d 12 (2007)
Timothy RUMFIELD, Personal Representative of the Estate of Daniel Rumfield, Deceased, and Conservator/Co-Guardian of Jeffrey Rumfield, Plaintiff-Appellant,
v.
Matthew HENNEY, Defendant/Cross-Defendant, and
Brian Henney, Defendant, and
Kelly Fuels, Inc., d/b/a Woodland Express Mart, Defendant-Appellee.
Docket No. 132755. COA No. 260540.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the September 26, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for peremptory reversal is DENIED.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.